COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Raul Rodriguez v. The State of Texas

Appellate case number:    01-16-00323-CR

Trial court case number: 1348372

Trial court:              178th District Court of Harris County

        By order of April 21, 2016, the Fourteenth Court of Appeals transferred this case to our
Court. The reporter’s record was originally due on January 25, 2016. On March 21, 2016, the
court reporter advised that appellant was appealing as indigent and the reporter’s record could be
filed by April 30, 2016. No reporter’s record has been filed.
        Accordingly, we order the court reporter, Bonnie L. Rodriguez, to file the reporter’s
record in this Court on or before June 24, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: May 24, 2016